                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

    L.A. INSURANCE AGENCY
    FRANCHISING, LLC,                         Case No. 2:18-cv-12310

               Plaintiff,                     HONORABLE STEPHEN J. MURPHY, III

    v.

    SULEIMAN KUTOB, et al.,

               Defendants.
                                   /

              OPINION AND ORDER GRANTING DEFENDANTS'
            MOTION TO ENFORCE SETTLEMENT AGREEMENT [43]

         On March 31, 2019, the Court dismissed the case without prejudice because

the Court-appointed mediator advised that the parties had settled, but then they

failed to timely submit documentation. ECF 41. The Court required the parties to

submit a proposed, stipulated order of dismissal with prejudice by April 10, 2019. Id.

at 1149. The parties failed to comply with the court-imposed deadline and did not

submit the required documentation.1

         Then, on May 24, 2019, Defendants filed a motion to enforce the settlement

agreement. ECF 43. Plaintiff's response was due on Friday, June 7, 2019. See E.D.

Mich. LR 7.1(e)(2) (defining nondispositive motions and providing 14 days for a

response). Plaintiff did not file a response. Instead, at 4 p.m. on Friday, June 7, the



1This is not the first time the parties failed to comply with a court-imposed deadline.
See, e.g., ECF 37, PgID 1140; ECF 39, PgID 1144 (describing the extensions provided);
ECF 41, PgID 1149 (detailing the parties' failure to timely submit appropriate
documents).


                                          1
parties submitted a proposed, stipulated order to extend the time for Plaintiff to

respond. By filing a late request, the parties ignored the Court's Practice Guidelines.

See Practice Guidelines for Judge Stephen J. Murphy, III, (notifying parties that it

takes one to two days to review and approve proposed, stipulated orders),

https://www.mied.uscourts.gov/index.cfm?pageFunction=chambers&judgeid=31. The

Court did not enter the proposed, stipulated order, but Plaintiff nevertheless filed its

tardy response. See ECF 44 (Plaintiff's response filed June 10, 2019). The parties

continue to disregard Court-ordered deadlines and deadlines mandated by the Local

Rules. Any future noncompliance with Court orders, Local Rules, or other deadlines

will result in the Court sanctioning the noncompliant party.

      The Court has reviewed the briefs and finds that a hearing is unnecessary.

E.D. Mich. LR 7.1(f). For the reasons below, the Court will grant Defendants' motion.

                                  BACKGROUND

      The Court previously detailed the nature of the parties' underlying legal

dispute. See ECF 33, PgID 1119–21. The Court adopts the description here.

Defendants—individuals and the insurance agencies they operate—are franchisees

of Plaintiff, L.A. Insurance Franchising Agency.

      The current dispute involves execution of the parties' Settlement Agreement.

Defendants allege that Plaintiff failed to uphold the Settlement Agreement. The

Settlement Agreement included terms governing Plaintiff's release of certain

commissions earned by Defendants but withheld by Plaintiff during the legal dispute

("Held Commissions"). Plaintiff distributed 40% of the Held Commissions.

Defendants maintain that Plaintiff did not release the remaining 60% of Held


                                           2
Commissions owed to them. ECF 43, PgID 1161. Defendants also allege that Plaintiff

did not send letters to Defendant Suleiman Kutob's insurance carrier clients as

required. Id.

      Plaintiff responds that Defendants failed to submit fully executed franchise

agreements because the lease addendums lacked the agencies' landlords' signatures.

ECF 44, PgID 1282. Plaintiff also avers that Defendants did not install appropriate

signage. Id. at 1283. Plaintiff argues that Defendants' "failure to provide Plaintiff

with those addendums" and "failure to install approved signage" are "material

breach[es] of the settlement agreement." Id. at 1279.

                                 LEGAL STANDARD

      Courts possess "inherent authority to enforce settlement agreements between

parties before it." U.S. Olympic Comm. v. David Shoe Co., 835 F.2d 880, at *2 (6th

Cir. 1987) (Table); see also Bamerilease Capital Corp. v. Nearburg, 958 F.2d 150, 152

(6th Cir. 1992) (citation omitted).2 If the parties dispute the settlement agreement's

terms or validity, the Court ordinarily must conduct an evidentiary hearing. Kukla



2 To ensure the Court possesses subject-matter jurisdiction over Defendants' attempt
to enforce the settlement agreement, the Court ordered supplemental briefing. ECF
46. Plaintiff failed to comply with the Court order and did not file a brief. Defendants
responded. ECF 47. The Court is satisfied that it possesses subject-matter
jurisdiction. After a dismissal with prejudice, a district court can exercise jurisdiction
if (1) there is "an independent basis for federal jurisdiction" or (2) grounds exist for
ancillary jurisdiction either because (a) "the dismissed claims are factually
interdependent with the disputed terms of settlement" or (2) jurisdiction is necessary
to vindicate the Court's authority or for it to function properly. Kokkonen v. Guardian
Life Ins. Co. of Am., 511 U.S. 375, 379–80, 382 (1994). The Court agrees with
Defendants' analysis that the present dispute has an independent basis for federal
jurisdiction, is factually interdependent with the dismissed claims, and must be
addressed to vindicate the Court's authority. See ECF 47, PgID 1308–10.


                                            3
v. Nat'l Distillers Prods. Co., 483 F.2d 619, 621–22 (6th Cir. 1973) (citation omitted).

If, however, an agreement is clear and unambiguous, or no issues of fact are present,

no evidentiary hearing is required. Aro Corp. v. Allied Witan Co., 531 F.2d 1368, 1372

(6th Cir. 1976). Thus, "summary enforcement of a settlement agreement has been

deemed appropriate [when] no substantial dispute exists regarding the entry into and

terms of an agreement." RE/MAX Int'l, Inc. v. Realty One, Inc., 271 F.3d 633, 646

(6th Cir. 2001) (citing Kukla, 483 F.2d at 621). The Court "enforce[s] the settlement

as agreed to by the parties and is not permitted to alter the terms of the agreement."

Brock v. Scheuner Corp., 841 F.2d 151, 154 (6th Cir. 1988) (citation omitted).

                                    DISCUSSION

I.    The Settlement Agreement's Terms

      The Settlement Agreement required Plaintiff to release 40% of Defendants'

Held Commissions within seven days of receipt of the Settlement Agreement and the

new franchise agreements, or "receipt of the Carrier Verifications," whichever

occurred later. ECF 43-2, PgID 1227. Plaintiff released the funds.

      The release of the remaining 60% of Defendants' Held Commissions was

conditioned on: (1) the receipt of the Settlement Agreement and the new franchise

agreements; (2) the "receipt of the Carrier Verifications"; and (3) Plaintiff's "written

approval of all L.A. Insurance signage to be installed at the applicable [Defendant]

Agencies in accordance with the specifications provided" on February 4, 2019. ECF

43-2, PgID 1227. Plaintiff "agree[d] to provide written notice to the applicable

[Defendant] Agency whether it approves of the signage within seven (7) days of the

agency providing written notice to [Plaintiff] that it believes the signage has been


                                           4
installed" as required. Id. n.2. The funds needed to be released "within seven (7) days"

of the completion of the three conditions. Id.

      Plaintiff also agreed "to provide written notice to the carriers with whom the

[Defendant] Agencies have done or do business" in the format agreed on by the

parties. ECF 43-2, PgID 1227.

      Finally, the Settlement Agreement stated that, "[i]n the event of a breach or

default, threatened breach or default, or claimed breach or default of this Agreement

by any of the [P]arties," and a subsequent court proceeding to enforce the Settlement

Agreement, "the prevailing Party shall recover against the opposing Party all of its

reasonable attorneys' fees and costs incurred in connection" with the legal proceeding.

Id. at 1232.

II.   Lease Addendums

      Plaintiff first excuses its nonperformance by claiming that Defendants failed

to fully execute the franchise agreements because Defendants' landlords did not sign

an addendum to their lease agreements. ECF 44, PgID 1279. Plaintiff claims that the

new franchise agreements required the lease addendums. Id. Defendants reply that

Plaintiff repeatedly acknowledged the completion of the franchise agreements. ECF

45, PgID 1291–93.

      Neither party provided a copy of the franchise agreements. Regardless,

Plaintiff acknowledged receipt of the fully executed franchise agreements. In emails

dated April 4 and 29, 2019, Plaintiff's counsel advised that "[a]ll parties have

completed Franchise Agreement[s]" for the relevant Defendant agencies. See ECF 43-




                                           5
1, PgID 1187; ECF 45, PgID 1300–01. Plaintiff cannot now assert that Defendants

failed to exchange the franchise agreements "in fully executed form, signed by all

parties." See ECF 44, PgID 1282. The landlord lease addendums may be important

to Plaintiff's interests, see id. at 1280, but that importance does not overcome

Plaintiff's own representations that the franchise agreements were completed by all

parties. The lease addendums therefore do not provide a basis for Plaintiff's failure

to perform.

III.   Signs at Franchise Locations

       Second, Plaintiff maintains that it need not release the remaining 60% of Held

Commissions because "it never approved the new signage installed by Defendants, in

writing or otherwise." ECF 44, PgID 1283. Defendant rejoins that Plaintiff did

approve the signage and that, even if it did not approve the signage, Plaintiff failed

to timely respond. ECF 45, PgID 1294.

       The disagreement centers around whether the Defendant agencies' new

signage complies with Plaintiff's specifications. The Settlement Agreement required

Defendants to install signage "in accordance with the specifications provided to

[them] on February 4, 2019." ECF 43-2, PgID 1227. Again, neither party provided a

copy of the February 4, 2019 specifications.

       On March 15, 2019, Kutob texted Plaintiff VP Fateh Fetouhi and requested

the contact information for Fetouhi's "sign guy." ECF 43-2, PgID 1256. When Kutob

advised that he got a quote for $8,500 for the sign installation, Fetouhi commented

that he thought that was cheap. Id. Kutob explained that the agency already had the




                                          6
"insurance sign;" to which Fetouhi responded: "That makes more sense now." Id. at

1257.

        To comply with the sign requirements, Defendants removed existing "E.Z."

lettering and replaced it with "L.A.," but left the preexisting "Insurance" sign in place.

ECF 44, PgID 1281; ECF 45, PgID 1293.

        On April 3, 2019, Defendants' counsel emailed Plaintiff's counsel and notified

him that "[a]ll of the signs are up" and asked when Plaintiff would release the

remainder of the Held Commissions because Defendants had "complied with

everything under the settlement agreement." ECF 43-2, PgID 1250.

        On April 9, 2019, Kutob texted Fetouhi pictures of the new signs. See ECF 43-

1, PgID 1182–84.

        On April 12, 2019, Plaintiff's counsel stated that "[r]elease of the first 40

percent of the commissions is contingent on [Plaintiff's] written approval of

[Defendants'] new signage. That signage, depicted in the attachments, is not in

accordance with the specifications provided to your client on February 4." ECF 43-2,

PgID 1255.3

        Plaintiff failed to timely respond to Defendants' notification that the new

signage was installed. The settlement agreement required Plaintiff "to provide

written notice to the applicable [Defendant] Agency whether it approves of the




3Plaintiff's counsel's email misrepresents the actual language of the Settlement
Agreement. The signage requirement applies only to the second 60% of Defendants'
withheld commissions. See ECF 43-2, PgID 1240.


                                            7
signage within seven (7) days" of receiving notice of the new signage. Id. at 1227 n.2.

Plaintiff did not provide approval within seven days, as required.

      Plaintiff contends that it responded within three days of receiving the text

messages of the signage on April 9, 2019. ECF 44, PgID 1281. But the Settlement

Agreement's terms simply required Defendants "to provide written notice . . . that it

believes the signage had been installed" as required; the Settlement Agreement did

not require anything more. See ECF 43-2, PgID 1227 n.2. And the Court will not

modify the Settlement Agreement to include a term that Defendants provide written

notice and photographic proof of compliance with the sign requirements. Defendants'

counsel provided written notice on April 3, and Plaintiff did not respond until nine

days later. Plaintiff failed to approve the signs within the seven days provided by the

Settlement Agreement and thus missed its opportunity to timely object to or approve

of Defendants' new signs. The signage therefore does not excuse Plaintiff's failure to

perform.

      As such, Plaintiff was obligated to release the remaining 60% of the Held

Commissions within 7 days of the period to approve the signage, or April 17, 2019.

IV.   Form Letter to Carriers

      Third, Plaintiff argues that "[t]here is no timeline for [it] to send written notice

of the settlement to the insurance carriers." ECF 44, PgID 1283. Plaintiff provides no

other reason for its failure to send the agreed-upon letters. Given that Plaintiff

acknowledged Defendants' completion of the franchise agreements and failed to

timely respond to its signage, Plaintiff has no good-faith basis to refuse to perform




                                           8
the letter delivery, as required by its settlement agreement with Defendants. The

Court will order Plaintiff to mail the letters.

V.    Attorney's Fees

      Finally, Defendants seek attorney's fees pursuant to the Settlement

Agreement. See ECF 43, PgID 1168–69. Plaintiff's failure to perform its contractual

obligations, and Defendants' need to file a motion to enforce the settlement trigger

the Settlement Agreement's enforcement provision. See ECF 43-2, PgID 1232. The

enforcement provision allows a prevailing party to recover "all of its reasonable

attorneys' fees and costs." Id. Defendants seek a total of $8,441.75—$6,912.50 in

attorney's fees for the motion to enforce the settlement agreement, and half the cost

of the mediation fees, $1,529.25. ECF 43, PgID 1169.

      The Court will award the attorney's fees amount, but not the cost of mediation.

First the mediation fees are not covered by the Settlement Agreement's enforcement

provision because the mediation did not involve enforcement of the Settlement

Agreement. See ECF 43-2, PgID 1232. Second, the attorney's fees sought are

reasonable. And Plaintiff does not make an argument otherwise. See generally ECF

44. The Court will therefore award Defendants $6,912.50 in attorney's fees.

                                        ORDER

      WHEREFORE, it is hereby ORDERED that Defendants' motion to enforce

the settlement [43] is GRANTED.

      IT IS FURTHER ORDERED that, within seven days of this Order, Plaintiff

shall DISBURSE to Defendants the remaining 60% of the Held Commissions and all

relevant interest.


                                            9
      IT IS FURTHER ORDERED that, within seven days of this Order, Plaintiff

shall DELIVER the form letters to participating insurance carriers as agreed to in

the Settlement Agreement.

      IT IS FURTHER ORDERED that Plaintiff shall PAY Defendants'

reasonable attorney's fees, a total amount of $6,912.50, incurred by filing the motion

to enforce the settlement agreement.

      Any failure to comply with this Order in a timely fashion may result in

sanctions.

      SO ORDERED.

                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: July 18, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 18, 2019, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                         10
